             Case 4:15-cv-03354-DMR Document 177 Filed 04/10/19 Page 1 of 4



 1   David Sturgeon-Garcia. Esq. (State Bar No. 157390)
     THE LAW OFFICES OF DAVID STURGEON-GARCIA
 2   1100 Moraga Way, Suite 208
     Moraga, CA 94556
 3   Telephone: 925.235.7290
 4
     Attorneys for Plaintiffs Charlotte B.
 5   Milliner, Joanne Brem, and the putative class
 6

 7                                   UNITED STATES DISTRICT COURT
 8                             NORTHERN DISTRICT OF CALIFORNIA
 9
     CHARLOTTE B. MILLINER, as trustee of               Case No. CV-15-03354 DMR
10
     the Charlotte B. Milliner Trust dated
     January 30, 1997, and as owner and holder         DECLARATION OF COUNSEL IN
11                                                     OPPOSITION TO MOTION TO FILE
     of the CHARLOTTE B. MILLINER SEP                  DOCUMENTS UNDER SEAL
12   IRA; JOANNE BREM, as Trustee of the
     Van Santen-Brem Revocable Trust, for
13   themselves and on behalf of all others
     similarly situated,
14
                       Plaintiffs,
15
     v.
16
     MUTUAL SECURITIES, INC., a
17   California corporation;
18
                      Defendant.
19

20

21

22

23

24

25

26




                                                     - 0-
               Case 4:15-cv-03354-DMR Document 177 Filed 04/10/19 Page 2 of 4



 1   I, David Sturgeon-Garcia, hereby declare as follows:
 2   1.     My Office represented Plaintiffs Charlotte B. Milliner, Joanne Brem and the putative

 3   class in the above-entitled action against Defendant Mutual Securities, Inc. (“Defendant” or

 4   “MSI”).

 5   2.      Through its Motion to File Documents Under Seal (ECF No.173), Defendant is seeking

 6   to file certain documents under seal, claiming that they were marked “Confidential” under the

 7   Protective Order entered in this case on January 31, 2016 as ECF No.23 (the Protective Order.”)
     The Protective Order mostly reflects the Model Protective Order of the Northern District, with a
 8
     few revisions and additions. The addition relevant here is paragraph 7.2(h), through which the
 9
     Parties specifically stipulated and agreed that Plaintiffs (and their Counsel) were entitled to
10
     disclosure materials designated as “Confidential” to:
11
            “Federal, State or local regulatory agencies, self-regulatory organizations, and law
12
            enforcement agencies.”
13
     The Financial Industry Regulatory Authority (“FINRA”) is a Self Regulatory Organization
14
     within the purview of Paragraph 7.2(h). See e.g. Summary Judgment Order, ECF No. 52 at
15
     pages 4-6:1-22 (FINRA is a Self Regulatory Organization under the Securities and Exchange Act
16
     and the primary regulatory body for the broker-dealer industry); p.8:8-13 (“As an initial matter,
17
     MSI is registered with FINRA.”) Indeed, the Ninth Circuit has recognized that “Congress has
18
     vested [FINRA] with the power to promulgate rules, that once adopted by the SEC, have the
19   force of law.” ECF No. 52 at p.6:10-14. Accordingly, Plaintiffs and their Counsel were
20   expressly authorized by Defendant and the Court to disclose these documents to FINRA.
21   3.     Among the documents Defendant seeks to seal are the transcripts of the depositions taken
22   by Plaintiffs in this case. There were two depositions: One of Julie Cohen (MSI’s Compliance
23   Officer) taken on November 15, 2016, and a second deposition taken on April 24, 2017 (also of
24   Julie Cohen, but as a 30(b)(6) witness.). Contrary to Defendant’s suggestions, neither of these
25   deposition transcripts were designated as “Confidential” under the Protective Order.

26   4.     Paragraph 5.2(b) of the Protective Order required that deposition testimony be designated
     “on the record” as follows:


                                                      - 1-
             Case 4:15-cv-03354-DMR Document 177 Filed 04/10/19 Page 3 of 4



 1
            5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
 2          (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
            ordered, Disclosure or Discovery Material that qualifies for protection under this Order
 3          must be clearly so designated before the material is disclosed or produced.
 4          Designation in conformity with this Order requires:

 5          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
            Designating Party identify on the record, before the close of the deposition, hearing, or
 6
            other proceeding, all protected testimony.
 7   Defendant has failed to submit any evidence to this Court establishing that it identified on the
 8   record and before the close of deposition that any portion of the transcripts was “Confidential.” I
 9   am not aware of any reference in the transcripts designating any portion of the deposition
10   transcripts as “Confidential.”
11   5.     Defendant has also provided evidence that it otherwise complied with the requirements of
12   the Protective Order. In fact, these deposition transcripts were filed with the Court on numerous

13   prior occasions (See e.g. ECF No.60 #3, ECF No.71 #1, ECF No.73 #1, ECF No.94 #1, ECF No.

14   106 #1, ECF No.110 #9, ECF No.115 #1 and #2, ECF No. 124 #4 and #6, ECF No.126 #1, and

15   ECF No.136 #5 and #6), all filed without designation of confidentiality or under seal. As such,

16   the deposition transcripts have been a matter of public record for many months, even years.

17   6.     Another document Defendant seeks to seal is Exhibit 1 to the Statement of Claim. These
     documents were not produced by Defendant in this case, and were not designed as
18
     “Confidential.” These documents came directly from Mr. Gilotti’s own files, the claimant in the
19
     FINRA Arbitration in which they were filed.
20
     7.      Another document Defendant seeks to seal is Exhibit 2 to the Statement of Claim. These
21
     documents are not MSI documents and were not produced by Defendant in this case.
22
     8.     With regard to the Settlement Agreement, FINRA Rule 4530, which Defendant was
23
     obligated to follow, required that Defendant itself file the Settlement Agreement with FINRA.
24
            Rule 4530 Frequently Asked Questions
25
            FINRA Rule 4530 (Reporting Requirements) requires firms to report to FINRA
26
            specified events, such as a settlement against a firm in excess of $25,000, and
            quarterly statistical and summary information regarding written customer complaints.
            The specified events and customer complaint information must be electronically
            reported to FINRA via the Firm Gateway. The rule also requires firms to file with FINRA
                                                    - 2-
                Case 4:15-cv-03354-DMR Document 177 Filed 04/10/19 Page 4 of 4



 1             copies of specified criminal actions, civil complaints and arbitration claims, which
               firms may file with FINRA via mail or email or online via the Firm Gateway.
 2
               3.9 A member firm and several associated persons were named as defendants in a
 3             securities-related private civil litigation initiated by a customer. The firm filed a copy
               of the civil complaint with FINRA in accordance with FINRA Rule 4530(f). The firm’s
 4             insurance carrier is now settling the matter and paying a $100,000 lump sum to the
 5             plaintiff in return for the release of the claim against the firm and associated persons. The
               defendants are subject to joint and several liability. Does the firm have to report the
 6             settlement under FINRA Rule 4530(a)(1)(G)?
               Yes. In the example above, each party is presumed to be settling for $100,000,
 7             notwithstanding that the insurance carrier is making the payment.
 8
     9.        Any party seeking to file a document under seal must comply with Civil Local Rule 79-5.
 9
     A party who has designated material as confidential also must file a declaration in support of
10
     sealing that rebuts the strong presumption in favor of public access that applies to all documents
11
     other than grand jury transcripts or pre-indictment warrant materials. See Kamakana v. City and
12
     & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006).
13   10.       Civil Local Rule 79-5 also requires that the moving party establish that document or
14   document portion is “privileged, protectable as a trade secret or otherwise entitled to protection
15   under the law.” Civil L.R. 79-5(b). The Rule also makes clear that “[r]eference to a stipulation
16   or protective order that allows a party to designate certain documents as confidential is not
17   sufficient to establish that a document, or portions thereof, are sealable.” Civil L.R. 79-
18   5(d)(1)(A).
19   11.       At no time did Defendant provide me with any authority establishing that any of the

20   documents it seeks to seal are “privileged, protectable as a trade secret or otherwise entitled to

21   protection under the law.” In fact, Defendant fails to cite to a single case in any of its moving

22   papers.

23

24   I declare under penalty of perjury that the foregoing is true and correct and that this declaration
     was executed on April 10, 2019 at Moraga, California.
25

26
     Dated: April 10, 2019
                                                       David Sturgeon-Garcia


                                                        - 3-
